 DEPENDABLE MAINTENANCE CO27Dependable Building Maintenance Company, Quality Building Maintenance Company,and MetropolitanBuildingMaintenance CompanyandService Employees International Union, LocalNo 6 Case 19-CA-1496127 August 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTsoN ANDMEMBERSHUNTER AND DENNISOn 25 August 1983 Administrative Law JudgeClifford H Andersonissueda decisionThe Respondents filed exceptions and a supporting brief,and the General Counsel filed a beef in support ofthe judges decisionOn 22 February 1985 theBoard issued a Decision and OrderRemanding,'which affirmed the judge's finding that the Re-spondents violated Section 8(a)(1) and (5) of theAct by implementing their final offers before animpasse existed, but rejected the finding that theissues ofan alleged post August 1982 impasse andthe lawfulness of the Respondent's November 1982and March1983 reimplementationsshould be de-cided at the compliance stage The Board remanded these issues to the judge for consideration andfor preparation of a supplemental decisionOn 6May 1985 the judge issued the attachedsupplemental decisionThe Respondents filed exceptions anda supporting brief, the General Counsel filed a briefin responseto the Respondents' exceptions and insupport of a motion to strike, and a motion tostrike one of the Respondents' exceptions and theRespondents fileda responseto the General Coun-sel'smotionto strikeThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the supplemental decision and the record in light of the exceptions andbnefs2 and has decided to affirm the judge's rul-ings, findings, and conclusions as modified3 and toadopt the recommended Order as modifiedi274 NLRB 216 (1985)2We deny theGeneral Counselsmotion to strike the Respondents exception to the judges order that the Respondents mail acopy of thenotice to each unit employeeThe General Counselcontends that this exception is untimely filed because the Board affirmed this portion of thejudge s recommendedOrder inits original decision in this case and thatthus res judicata appliesWe notehowever that this issue was notreached in our original disposition of this case and thus wedenytheGeneral CounselsmotionsWe rejectthat portion of the judge s recommendedOrder which re-quires the Respondents to mad acopyof the notice to all unit employeesAs the issue of whether there is a central location where the noticeswould be seen by all employees was not litigated at the hearing we willnot impose an additional requirement on the Respondents beyond postingthe notices in conspicuous places including all placeswherenotices toORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge asmodified below and orders that the Respondents, Dependable Building Maintenance Cornpany, Quality Building Maintenance Company, andMetropolitan Building Maintenance Company, Seattle,Washington, their officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1Delete thelast sentenceof paragraph 2(d),whichstates,Further, copies of the appropriatenotice shall be mailed to all unit employees "2 Substitute the attached notices for those of theadministrative law judgeemployees are customarily posted If either party wishes to contest thismanner of posting the issue may be raised at the compliance stageWe note that Respondents Quality and Metropolitan reimplementedtheir final offers on 18 March 1983 We correct the judges inadvertenterrors in his decision his recommended Order and his notice referring tothis reimplementation as occurring on 13 March 1983APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesService Employees International Union, Local No6 represents our employees in the following bargaining unitAll employeesengagedin the work classificationsof janitor, travelingwaxer/shampooerand forepersonWE WILL NOT unilaterally change unit employees' termsand conditions of employment duringbargainingwith the Unionat a timewhen the partieshave not reachedan impasse ora new agreement276 NLRB No 7 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercase of the rights guaranteed you by Section 7 ofthe ActWE WILL make unit employees whole for thelosses they incurred as a result of the unilateralchanges in working conditions we made in August1982 extending to November 2, 1982, including appropnate fringe trust contributions, and WE WILLpay appropriate interest on any sums dueWE WILL restore unit employees' terms and conditions of employment to the level in existencebefore the August 1982 changes and continue themin effect until impasse was reached and a new implementation announcedDEPENDABLEBUILDINGMAINTENANCE COMPANYAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesService Employees International Union Local No6 represents our employees in the following bargaining unitAll employees engaged in the work classificationsof janitor, travelingwaxer/shampooerand forepersonWE WILL NOT unilaterally change unit employees' termsand conditions of employment duringbargaining with the Union at a time when the partieshave not reachedan impasse or a new agreementWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL make unit employees whole for thelosses they incurredas a result of the unilateralchanges in working conditions we made in August1982 extending to March 18 1983, including appropriate fringe trust contributions, and WE WILL appropriate interest on any sums dueWE WILL restore unit employees terms and conditions of employment to the level in existencebefore the August 1982 changes and continue themin effect until impasse was reached and a new implementation announcedQUALITY BUILDING MAINTENANCECOMPANYAPPENDIX CNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representstives of their own choiceTo act together for othermutualaid or protectionTo choose not to engage in any of theseprotected concerted activitiesService EmployeesInternationalUnion, Local No6 represents our employees in the following bargaming unitAll employeesengaged inthe workclassificationsof janitor travelingwaxer/shampooerand forepersonWE WILL NOT unilaterally changeunit employees termsand conditions of employment duringbargainingwith the Unionat a timewhen the partieshave not reachedan impasse or a new agreementWE WILL NOT m anylikeor related mannerinterferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 ofthe ActWE WILLmakeunit employees whole for thelosses they incurred asa resultof the unilateralchanges in workingconditions we made in August1982 extendingtoMarch 18,1983, including appro-priate fringe trustcontributions,and WE WILL payappropriateintereston anysums due DEPENDABLE MAINTENANCE CO29WE WILL restoreunitemployees' terms and conditions of employment to the levelin existencebefore the August 1982 changes and continue themin effectuntil impassewas reached and a new implementationannouncedMETROPOLITAN BUILDING MAINTENANCE COMPANYPatti LHunter EsqandRonald J Knox Esqwith heron supplemental brief of SeattleWashington for theGeneral CounselWayne W Hansen Esq (Lane Powell Moss & Miller)ofSeattleWashington for the RespondentsSUPPLEMENTAL DECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON Administrative Law JudgeOn 25 August 1983 I issued my decision in the abovecaptioned case Respondents filed exceptions and a supporting brief and the General Counsel filed a brief insupport of my decision On 22 February 1985 the Boardissued a Decision and Order Remanding' which sustained the decision below as all fmdmgs2 save for thefollowingContrary to the judge however we conclude thatthe issue of an alleged post August 1982 impasseand the propriety of the Respondents November1982 and March 1983 reimplementation should bedecided now rather than at the compliancestage, asthis issue may affect the judge s order for a returnto the status quo ante as of August 1982 Accordingly,we remand this issue to the judge for consideration at this time and for preparation of a supplemental decisionThe judge may, in his discretionorder a further hearing on this issue if he deems itnecessary to receive more evidenceFollowing receipt of the Board s remand I providedopportunity to the parties to brief the issues remainingfor resolution Briefs have been received from the GeneralCounsel and RespondentsBased on the original record in this proceeding theBoard s Decisionand OrderRemanding,and the postremand briefs of the parties a I make the following supplemental findings of fact and conclusions of law ''t274 NLRB216 (1985)My decision held that Respondents had violated Sec 8(a)(5) and (1)of the ActinAugust 1982 by making unilateral changes in employeeterms and conditions of employment at a time when he parties were notat a bargaining impasseaWhile the Board s remanding order rspecifically provided that furtherhearings could be held as deemed necessaryno partyhas requested a further hearing*The Board s Decision and Order Remanding sustainedthosefindingsof facts and conclusionsof law in my 25 August 1983decision addressingthe events occurring through August 1982 Accordingly those facts andconclusions are taken without modification as the predicate to the addstional findings and conclusions hereinADDITIONAL FINDINGS OF FACTITHE ISSUE REMAINING FOR DECISIONIn the original unfair labor practice proceeding Respondents argued in the alternative that if the implementation of their last offers in August 1982 were foundviolations of the Act the unfair labor practices wereremedied by reimplementation in November 1982 andagain inMarch 1983 at which times the parties wereclearly at impasse in bargainingThe General Counselargued that no impasse could exist where Respondentsunremedied August 1982 unfair labor practices hungover the bargaining I made the following finding withrespect to these argumentsWhile the cases are not free from difficulty in thisarea I am persuaded by Respondents cited caseNLRB v Cauthorne691F 2d 1023 (D C Cir1982) that a restoration of the status quo ante is nota necessary prerequisite to a subsequent bargainingimpasse in all situations I find therefore that an exanimationof the post August 1982bargainingwould be appropriate to determine if a subsequentimpasse occurred as contended by Respondents ifan unconditional remedial order requiring a restoration of the status quo ante to date were at issueAccordingly and contrary to the General Counsels argument I found post August 1982 events were relevantto a determination of the final remedy in the case Thusif the parties reached an impasse after August 1982 andRespondents implemented their then last offers no statusquo ante remedy would be necessary to restore the parties to the pre August 1982 terms and conditions of employment It is this issue the Board s order remandingcharges me to decide SIIEVENTS OCCURRING AFTER AUGUST 13 19826Soon after the mid August implementation of Respondents last offers the Union protested the changesThrough exchange of correspondence the parties reiterated their earlier positions i e the Union claimed itwould be flexible on economic proposals and Respondents argued the Union must make compromises in criticalareasA bargainingsession wasconducted on September28While some discussion and movement concerningcollateralmatters occurred Union Agent Earls took theposition that the Union was not prepared to make a newproposal on economic questions until it was given anupdate of the information previously requested and received from Respondents 7 Counsel Nielson on behalf of°Counsel for the GeneralCounsel in their supplemental brief againchallenge my reliance on the holdinginCauthornesupra.I construe theBoard s Decision and Order Remandingto constitutean approval of myanalysisof theCauthornedecision at leastfor purposes of this proceedmg ThusI reaffirm my original analysishere See alsoEagle Express Co273 NLRB 501 (1984)sAll dates hereinafter refer to 1982 unless otherwise indicatedrTheinformation dealt with client building locations and staffing inthe area. The initial information had been deliveredinAugust The newinformation desired was thus merely an updating of this data 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentsexpresseddisbeliefofEarlsstatementabout the Union s future intentions to make economicproposals and the meeting endedRespondent Dependable delivered the requested updated information on or about October 8 RespondentMetropolitan later in October and Respondent Qualityon November 2 On November 2 Nielson,on behalf ofRespondent Dependablewrote Earls stating that theUnion had had the requested data since August and yethad made no movement on economic proposals Nielsonstated thatwhether or not the August implementation ofits last offer was proper the parties were as of thatmoment at impasse and Dependable was reimplementmgitsAugust 5 offer on November 2 to be retroactive toAugust 1Earls met with Respondent Dependable s owner WilLiamWeitzel on November 12 and 16 Formal meetingsbetween all three Respondents and the Union occurredon December 8 and on 15 While Earls made limitedeconomic proposalsRespondents did not perceive theUnions economic offers in the December sessions to beinconsistentwith their view that the Union would notmake economic proposals superior to those entered intowith the major contractor in the area which contractcontained a most favored nation clauseOn March 18 1983 Nielson wrote to Earls on behalfof all three Respondents announcing that they werereimplementing the terms of their final offers of August1982 to be retroactive to August 1982IIIANALYSIS AND CONCLUSIONSThe issue before me on remand is to determine whenif at all the parties reached a good faith impasse following the implementation of August 1982 Each party citesthe lead caseofTaftBroadcasting Co163NLRB 475(1967)enfd sub nomTelevisionArtists,AFTRA395F 2d 622(D C Cir 1968)The Board there stated at 478Whether a bargaining impasse exists is a matterof judgment The bargaining history the good faithof the parties in negotiations the length of the negotiations the importance of the issue or issues towhich there is disagreement,the contemporaneousunderstanding of the parties as to the state of negotiations are all relevant factors to be considered indeciding whether an impasse in bargaining existedConsidering the negotiations to August 1982 as described in my original decision as well as the undisputedexchange of correspondence and the bargaining whichoccurred through March 1983 I conclude that the partieswere at impasse on November 2 1982 and on March18 1983 I reach this conclusion because throughout theperiod the Union failed and refused to make any sigmficant economic proposals which went to the heart of thedispute between the parties Respondents had oft coinmunicated their view that the Union was not sincere inits intentions to make economic proposals at significantvariance from its earlier agreement with the main mdustry employer in the area which contained a most favored nation clause In my original decision I made thefollowing finding about Respondents argument that thisrigidity justified the August 1982unilateral implementation of their last offersRespondents simply acted too quickly in implementmg the last offer to place their theory of theUnion s bargaining rigidity to the test The deliveryof the requested information was followed essentiallywithout delay by the implementation of the finaloffersThus it is impossible to determine if the informationwould in fact have been used by theUnion to modify its positionI also found and the Board in its Order Remanding ap-proved my finding that the post August events were itrelevant to the issue of whether an unfair labor practiceoccurred in August 1982 Considering these later eventsnow I find that Respondents were correct that theUnion was rigid in bargaining in that the Union did notmake the economic concessions which would haveavoided an impasse There is no compulsion that anyparty make concessions The Union need not have donesoWhat I find here however is that under all the circumstances there was sufficient disagreement and lack ofclosing of differences to support a finding of bargainingimpasse in November 1982 and March 1983 I furtherconclude for the reasons set forth above that Respondents properly re implemented their last offers on November 2, 1982 and on March 13 1983AMENDED REMEDYInasmuch as impasse occurred as found above andRespondents properly re implemented their last offers Ishallmodify the status quo ante order previously issuedto require restoration of pre August conditions only forthe period ending on November 2 1982 for RespondentDependable and to March 13 1983 for RespondentsQuality and Metropolitan 8Upon the foregoing and the entire record herein Imake the following9CONCLUSIONS OF LAW1Respondents and each of them are employers engaged in commercewithin themeaningof Section 2(2)(6) and (7) of the Act2The Unionis a labor organization within the meanmg of Section2(5) of the Act3At alltimes material herein the Union has been andisnow the exclusive bargaining representative of Respondents employees in the following described singleemployer units which are appropriate within the meanmg of Section9 of the ActDependable announced its re implementation in its November 2letterbut Quality and Metropolitan did not do so until March 13 1983Respondents argue that their implementations were retroactive to August11982 and hence no restorative order of any kind is necessary I dis-agree I find the implementations effective to toll liability after their announcement but not before I specifically find the legal effect of such inplementations can be prospective only9These conclusions of law are identical to those previously adoptedby the Board inasmuch as the additional findings made herein addressonly the issue of remedy DEPENDABLE MAINTENANCE CO31All employeesengaged inthework classificationsof janitor traveling waxer/shampooer and foreperson4On or about August 10 1982 Respondent Dependable unilaterally changed the terms and conditions of employment inits singleemployer bargaining unit describedabove at a time when no impasse had occurred in bargaining with the Union thereby violating Section 8(a)(5)and (1) of the Act5On or about August 13 1982 Respondent Metropolitan unilaterally changed the terms and conditions ofemployment in its single employer bargaining unit described above at a time when no impasse had occurred inbargainingwith the Union thereby violating Section8(a)(5) and(1) of the Act6On or about August 13 1982 Respondent Qualityunilaterally cnanged the terms and conditions of employment in its single employer bargaining unit describedabove at a time when no impasse had occurred in bargaining with the Union thereby violating Section 8(a)(5)and (1) of the Act7The unfair labor practices described above in paragraphs 4 5 and 6 are unfair labor practices affectingcommerce within the meaning of Section 2(2) (6) and(7) of the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedioORDERThe RespondentsDependableBuildingMaintenanceCompany QualityBuildingMaintenanceCompany andMetropolitanBuildingMaintenance Company SeattleWashington their officersagents,successorsand assigns shall1Cease and desist from(a)Unilaterally changing unit employeesterms andconditions of employment duringbargainingwith theUnion at a time when the parties have not reached animpasse ora new agreement(b) In any like or related manner violating the provisions of the National Labor Relations Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Restore unit employees terms and conditions ofemployment to the level in existence before the August1982 changes and continue them in effectuntil impassewas reachedand a new implementationannounced(b)Make employees whole for the losses they incurredas a resultof the August 1982unilateralchanges inworking conditions to November 2 1982 for Respondent Dependable and to March 13 1983 for RespondentsQuality and Metropolitan including appropriate fringetrustswith appropriate interest as described in the section of this supplemental decision entitledThe Amended Remedy and in the section of the original decisionentitledThe Remedy(c) Preserve and on request make available to agentsof the Board forexaminationand copying all recordsnecessary to analyze theamountsof money due underthe terms of this Order and otherwise necessaryto insurethat the terms of this Order are complied with(d)Post at its facility copies of the attached noticemarkedAppendix A B or C as appropriate fore eachRespondent 111 Copies of the notice on forms providedby the Regional Director for Region 19 after beingsigned by the Respondents authorized representativeshall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily postedReasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other materialFurther copies of the appropriate notice shall be mailedto all unit employees(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply10 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulationsthe findings,conclusionsand recommendedOrder shall as providedin Sec102 48 of the Rules be adopted by theBoard andallobjectionsto them shall be deemed waived for all purposesi i If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board